 Case 1:18-cr-00633-EK Document 355 Filed 05/22/21 Page 1 of 2 PageID #: 2930

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
SK/JAM/AFM                                            271 Cadman Plaza East
F. #2016R02228                                        Brooklyn, New York 11201


                                                      May 22, 2021

By ECF

The Honorable Eric R. Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Aleksandr Zhukov et al.
                       Criminal Docket No. 18-633 (S-1) (EK)

Dear Judge Komitee:

             The government writes in response to the Court’s request that it submit a
venue charge. The government requests the instruction below, which reflects recent
developments in the law of venue.

               As a starting point, all of the charged crimes are “continuing offenses” within the
meaning of 18 U.S.C. § 3237(a), which provides that “any offense against the United States
begun in one district and completed in another, or committed in more than one district, may be
inquired of and prosecuted in any district in which such offense was begun, continued, or
completed.

               Further, the Eastern District of New York includes all of the waters around the
island of Manhattan. See 28 U.S.C. § 112(c) (Eastern District includes “the counties of Kings,
Nassau, Queens, Richmond, and Suffolk and concurrently with the Southern District, the waters
within the counties of Bronx and New York.”). Acts that occur under or above those waters
establish venue in the Eastern District. See United States v. Kirk Tang Yuk, 885 F.3d 57, 71-72
(2d Cir. 2018) (conspirator's trip over the Verrazzano Bridge passed over concurrent waters of
Southern and Eastern Districts of New York and supported venue in the Southern District of
New York); United States v. Duque, 123 F. App’x 447, 449 (2d Cir. 2005) (flight from Queens
passing over the concurrent waters of the Eastern and Southern Districts of New York sufficient
to support venue in the Southern District of New York).

               With respect to the sufficiency of an electronic wire to constitute venue, it is well-
established that an electronic wire originating from or terminating in the district where charges
are brought can establish venue there. See, e.g., United States v. Kim, 246 F.3d 186, 193 (2d
 Case 1:18-cr-00633-EK Document 355 Filed 05/22/21 Page 2 of 2 PageID #: 2931




Cir. 2001) (holding that “wire communications to and from [the prosecuting district] were
essential to the continuing offense of causing fraudulent wires to be transmitted” and therefore
conferred venue in the prosecuting district); United States v. Abdallah, 528 F. App’x 79 (2d Cir.
2013). For continuing offenses like those charged here, venue is also properly laid in districts
that the wire or signal passes through—even when it does not originate or terminate there.

                Applying these principles, the Second Circuit held in United States v. Rutigliano
that the transmission of an electronic signal through or over the concurrent waters of the Eastern
and Southern Districts sufficed to establish venue there for a wire fraud prosecution. See United
States v. Rutigliano, 790 F.3d 389, 397 (2d Cir. 2015) (“As to the wire fraud convictions, the
government proved that unlawfully obtained disability benefits, wired to participants in the
scheme, traveled through or over waters within the Eastern District, which are statutorily defined
to also be part of the Southern District.”).

               Accordingly, the government requests the following charge:


               Venue need only be proven by a preponderance of the evidence, that
               is, simply that it is more likely than not. The Eastern District of New
               York (“EDNY”) is comprised of Kings (Brooklyn), Queens,
               Richmond (Staten Island), Nassau and Suffolk counties. In
               addition, the EDNY includes the waters surrounding these counties
               and the counties of Manhattan and the Bronx, as well as the air space
               above the district. Travel over or through the district or waters, or
               the passage of a wire over or through the district or waters, is
               sufficient to establish venue in the EDNY.



                                                      Respectfully submitted,


                                                      MARK J. LESKO
                                                      Acting United States Attorney

                                              By:      /s/ Saritha Komatireddy
                                                      Saritha Komatireddy
                                                      Artie McConnell
                                                      Alexander Mindlin
                                                      Assistant U.S. Attorney
                                                      (718) 254-7000


cc:    Zachary Margulis-Ohnuma, Esq. (by ECF)




                                                 2
